DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes the legal language “embodiment” in line 2.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in the first paragraph the status of US Patent Application 15/281,232 needs to be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 - in line 13, “the first body” and in lines 13-14, “the second body” lack antecedent basis.  It appears “body” should be “portion”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,959,822. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious broadening of the scope of the claims.

Claim 1 - see claim 1.
Claim 2 - see claim 1.
Claim 3 - see claim 1.
Claim 4 - see claim 10. 
Claim 5 - see claim 3.
Claim 7 - see claim 12.
Claim 11 - see claim 13.
Claim 13 - see claim 22.
Claim 14 - see claim 22.
Claim 15 - see claim 22.
Claim 19 - see claim 22.

Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,959,822 in view of Conway et al(5,906,575, hereinafter 575). 
Claim 6 - see claim 1 of 822 teaches a deice as claimed but does not include a tip extending from the first body.
575 teaches a device including a tip -33- for receiving the end of a stylet -24- to allow the device to be inserted using the stylet -24-.
It would have been obvious at the time the invention was effectively filed to include a tip as taught by 575 in the device claimed in 822 to provide the advantage of a tip for receiving the stylet and aiding in the placement of the device.

Claim 8 - see claim 1 of 822 teaches a deice as claimed but does not include the type of fluid within the body of the device.
575 teaches a device including a body filled with mineral oil, column 6 lines 39-56.
It would have been obvious at the time the invention was effectively filed to use mineral oil as taught by 575 in the device claimed in 822 to provide a specific material for the generically recited fluid in 822.


Claims 9, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,959,822 in view of Conway et al(5,906,575, hereinafter 575). 
Claim 9 - see claim 1 of 822 teaches a device as claimed but does not include a tip extending from the first body.
575 teaches a device including a tip -33- for receiving the end of a stylet -24- to allow the device to be inserted using the stylet -24-.
It would have been obvious at the time the invention was effectively filed to include a tip as taught by 575 in the device claimed in 822 to provide the advantage of a tip for receiving the stylet and aiding in the placement of the device.
Claim 10 - see claim 1.
Claim 12 - see claim 9 above and claim 13 of 822.

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,959,822 in view of Conway et al(5,906,575, hereinafter 575). 
Claim 16 - see claim 22 of 822 teaches a method as claimed but does not include a step of removing the device by pulling on the grip.  
575 teaches a method of removing the device by pulling on the grip, see figure 11.
Claims 17 and 18 - claim 22 of 822 does not set forth a method step of inserting the device using a stylet and then removing the stylet.
575 teaches the step of inserting using a stylet as claimed and then removing the stylet, see figures 5-9, column 8 line 60 through column 9 line 44.
It would have been obvious at the time the invention was effectively filed to include the steps of inserting the device with the stylet and then removing the stylet in the method of claim 22 of 822 to ensure the device has the required stiffness to be inserted into the desired position within the body as taught by 575. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 2,499,045 teaches a rectal device but does not teach a bulbus portion and a cylindrical portion having an encased volume of a substance that flows between the portions during insertion into the anal canal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791